Citation Nr: 0720802	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-10 105	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether a Notice of Disagreement (NOD) was timely filed with 
respect to the June 2001 denial of the appellant's claim for 
service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from March 1969 to October 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 determination issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that the appellant's Notice of 
Disagreement (NOD) as to his post-traumatic stress disorder 
(PTSD) service connection claim was untimely.


FINDINGS OF FACT

1.  On June 19, 2001, the RO mailed the appellant a letter 
informing him of its decision denying his claim of 
entitlement to service connection for PTSD, as well as 
informing him of his appellate rights.

2.  No NOD was received within one year of the issuance of 
the June 2001 denial notice letter.  

3.  The next communication was received from the appellant's 
representative by facsimile on June 23, 2003.


CONCLUSION OF LAW

The requirements for a timely Notice of Disagreement with 
respect to the June 2001 rating decision denying service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 5104, 
7105 (West 2002); 38 C.F.R. §§ 19.25, 20.200, 20.201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2006)) which define the obligations of VA with respect to the 
duty to assist claimants in the development of their claims.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As the law 
is dispositive in the instant case, the VCAA is not 
applicable.

The Merits of the Claim

Appellate review of an RO decision is initiated by a Notice 
of Disagreement (NOD) and is completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a).  An appeal consists of a timely filed 
NOD in writing, and after an SOC has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  An NOD is a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201.  An NOD must be filed 
within one year from the date of mailing of notice of the 
result of the original review or determination.  38 U.S.C.A. 
§ 7105.

A.  Notice of consideration of timeliness of NOD.

By a letter in June 2004, the RO provided written notice to 
the appellant that it considered his NOD as to the June 2001 
denial of service connection for PTSD to be untimely, and he 
was given an opportunity to present argument related to this 
issue.  See 38 C.F.R. § 20.101(d).  The March 2005 SOC 
provided the appellant notice of the regulations pertinent to 
the issue of the timeliness of his NOD.  The Board's 
authority and obligation to assess its jurisdiction must be 
tempered by its obligation to assure that it does so in the 
first instance without prejudice to the claimant.  VAOPGCPREC 
9-99; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the appellant has had ample notice of applicable 
law and regulations, both prior to and in the course of the 
Board's consideration, and he has been afforded the 
opportunity to present evidence and/or written argument.  
Therefore, the Board may proceed to consider the threshold 
jurisdictional question.

B.  Timeliness of NOD.

The appellant testified at his September 2006 Travel Board 
hearing that he had submitted an NOD to his representative in 
March 2002, and that they had "signed it all up" at that 
time.  The appellant contends that his NOD was submitted by 
his representative in the routine course of his duties in the 
normal fashion and through normal channels in March 2002.  

Review of the claims file reveals that the appellant 
submitted a claim for service connection for PTSD in January 
2000.  In a rating decision issued in June 2001, the RO 
denied the appellant's claim.  A notice letter from the RO 
concerning that adverse decision was mailed to the appellant 
on June 19, 2001, along with notice of the one-year time 
limit for appeal.

The next communication from the appellant was received on 
June 23, 2003.  On that date, the RO received an original 
cover letter from the appellant's representative dated "6-
13-03" and this letter was signed by the representative in 
blue ink.  Attached was an original 21-4138, filled out in 
blue ink and signed by the appellant in black ink.  Also 
attached were two original VA Forms 21-4142, filled out in 
blue ink, signed by the appellant's representative in blue 
ink and signed by the appellant in black ink.

Also on June 23, 2003, the RO received a facsimile from the 
New Jersey Department of Military and Veterans' Affairs which 
consisted of six pages.  Page two was a copy of a March 20, 
2002 cover letter from the appellant's representative.  No 
date stamp of any kind appeared on this page and the letter 
was not signed by the representative.  In the upper left-hand 
corner are four handwritten letters that are underlined.  
Pages three and four were copies of a statement signed by the 
appellant on March 13, 2002.  Page five was a copy of a page 
303 from an unknown source, and page six was a copy of a VA 
Form 21-22 signed by the appellant on March 13, 2002.  

On December 29, 2004, the RO received an original cover 
letter from the appellant's representative that was signed in 
black ink.  This letter was also stamped "DEC 27 2004" in 
red ink.  The representative stated that he had sent in the 
appeal and that his organization records show that the NOD 
was sent.  He described the situation as one of "an error in 
receipt."

At the September 2006 Travel Board hearing, another copy of 
the March 20, 2002 cover letter was submitted.  This copy, 
like all previously submitted versions, was not signed by the 
appellant's representative.  This copy, unlike all previously 
submitted copies had a red ink stamp of "MAR 26 2002" and 
there was no notation in the upper left corner.

The appellant has argued that the evidence of record is clear 
in showing that his NOD was submitted to the RO in March 
2002, and that this was done in the usual and customary 
manner of his representative.  Review of the documents in the 
claims file indicates that the appellant's representative in 
all cases, except for the documents faxed on June 23, 2003, 
would submit original signed cover letters with original 
documents signed by the appellant.  It also appears that 
documents sent by the appellant's representative under an 
original cover letter would be received by the RO 
approximately six days after the date of the cover letter.  
Thus, what one would expect to see in the file, if the 
representative had followed his usual and customary practice, 
would be a signed cover letter that was received by the RO on 
approximately March 26, 2002.  Not a single version of the 
NOD purported to have been submitted in March 2002 is signed 
by the appellant's representative or has any mark on it to 
indicate that a signed letter was sent.  While the copy 
submitted by the appellant at the Travel Board hearing has a 
red ink stamp of "MAR 26 2002" this is not a VA stamp and 
there is no way to know who stamped that on the document or 
when the stamp was placed on the document.  

Unfortunately, the contentions of the appellant and his 
representative the NOD was mailed in March 2002 
notwithstanding, there is no indication that any document was 
received by the RO by June 2002 which would constitute a 
valid NOD.  And under the presumption of administrative 
regularity of government actions, it is presumed that any 
correspondence sent to the RO would be received and duly 
associated with the veteran's claims file, in the absence of 
specific evidence to the contrary.  See, e.g., Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  See also Schoolman v. 
West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the 
contrary' is required to rebut the presumption of regularity, 
i.e., the presumption that the notice was sent in the regular 
course of government action.").  For these reasons, there is 
no basis upon which to establish that an NOD was actually 
received prior to the June 2002 deadline.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that the any correspondence from the 
appellant mailed to the RO was attached to the appellant's 
claims file.  The claims file does not contain any indication 
that any correspondence disagreeing with the June 2001 denial 
of the claim for service connection for PTSD was received by 
the RO prior to the end of June 2002.  Therefore, there is no 
timely NOD of record.

As such, the Board does not have jurisdiction to review this 
claim, and, pursuant to the Board's authority under 
38 U.S.C.A. § 7105(d)(3), the appeal as to the claim for 
service must be dismissed.

Because it has been decided herein that the veteran did not 
file a timely NOD with respect to the June 2001 rating 
decision, such rating decision is considered final.  Should 
the veteran wish to reopen his service connection claim for 
PTSD, he must submit new and material evidence.  See 
38 U.S.C.A. § 3.156.


ORDER

A notice of disagreement was not timely filed with respect to 
a June 2001 rating decision that denied service connection 
for PTSD, and that decision is now final. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


